Dismissed and Memorandum Opinion filed April 30, 2009







 
Dismissed
and Memorandum Opinion filed April 30, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00310-CR
____________
 
SANTOS ELIAS GONZALES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause No.
1177377
 

 
M E M O R A N D U M   O P I N I O N
A written
request to withdraw the notice of appeal, personally signed by appellant, has
been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not issued an opinion, we grant appellant=s request.




Accordingly,
we order the appeal dismissed.[1]  We direct
the Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  Appellant=s
motion is entitled AMotion to Abate.@ 
The proper relief from a request to withdraw a notice of appeal is to dismiss
the appeal.  See Tex. R. App. P. 42.2(a).  We look to the substance of a
pleading or motion, not its title, to determine its effect.  See Ex parte
Caldwell, 58 S.W.3d 127, 130 (Tex. Crim. App. 2000);   Surgitek, Bristol‑Myers
Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999).